DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are now pending in the application under prosecution and have been reexamined.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent 10,642,497. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of Patent Application 10,642,497 anticipate claims 1-17 of the instant application, as exemplified below:

Claim 1 (10,642,497)
Claim 1 (Application)
A computer-implemented flash translation layer method, the method comprising:
     sending a request with a type of feature and a flash characteristic of a translation table for a Solid-State disk; receiving, via a meta-flash translation layer (meta-FTL), the request and checking for a number of free blocks in a NAND chip;
    performing a virtualization of the meta-flash translation layer by: instantiating a range in the NAND chip comprising the number of free blocks using the meta-FTL to create a compatible range of blocks for the type of feature and the flash characteristic of the translation table if the checking returns a confirmation that the number of free blocks is available; and
     instantiating a second range in the NAND chip comprising a second number of free blocks using the meta-FTL to create a second compatible range of blocks for a second type of feature and a second flash characteristic of the translation table; and
     dynamically programming data on the fly based on an input requirement of the request into the range and the second range, wherein the type of feature comprises a first type of feature, wherein the second type of feature comprises a different feature than the first type of feature, and wherein the meta-flash translation layer comprises a plurality of data structures.
A computer-implemented flash translation layer method, the method comprising:






     performing a virtualization of a meta-flash translation layer by: instantiating a range in a NAND chip comprising the number of free blocks using a meta-FTL to create a compatible range of blocks for a type of a feature and a flash characteristic of a translation table if a number of free blocks are available in the NAND chip; and

     instantiating a second range in the NAND chip comprising a second number of free blocks using the meta-FTL to create a second compatible range of blocks for a second type of feature and a second flash characteristic of the translation table; and
     dynamically programming data on the fly based on an input requirement of a request into the range and the second range.
(Claim 14). A computer program product for a flash translation layer of a Solid-State disk, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform:
    sending a request with a type of feature and a flash characteristic of a translation table for the Solid-State disk; receiving, via a meta-flash translation layer (meta-FTL), the request and checking for a number of free blocks in a NAND chip;
    performing a virtualization of the meta-flash translation layer by: instantiating a range in the NAND chip comprising the number of free blocks using the meta-FTL to create a compatible range of blocks for the type of feature and the flash characteristic of the translation table if the checking returns a confirmation that the number of free blocks is available; and
      instantiating a second range in the NAND chip comprising a second number of free blocks using the meta-FTL to create a second compatible range of blocks for a second type of feature and a second flash characteristic of the translation table; and
     dynamically programming data on the fly based on an input requirement of the request into the range and the second range, wherein the type of feature comprises a first type of feature, wherein the second type of feature comprises a different feature than the first type of feature, and wherein the meta-flash translation layer comprises a plurality of data structures.
(Claim 2). A computer program product for a flash translation layer of a Solid-State disk, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform:






     performing a virtualization of a meta-flash translation layer by: instantiating a range in a NAND chip comprising the number of free blocks using a meta-FTL to create a compatible range of blocks for a type of a feature and a flash characteristic of a translation table if a number of free blocks are available in the NAND chip; and

     instantiating a second range in the NAND chip comprising a second number of free blocks using the meta-FTL to create a second compatible range of blocks for a second type of feature and a second flash characteristic of the translation table; and
    dynamically programming data on the fly based on an input requirement of a request into the range and the second range.
(Claim 19) A flash translation layer system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to:
     send a request with a type of feature and a flash characteristic of a translation table for a Solid-State disk; receive, via a meta-flash translation layer (meta-FTL) the request and checking for a number of free blocks in a NAND chip;
  performing a virtualization of the meta-flash translation layer by: instantiating a range in the NAND chip comprising the number of free blocks using the meta-FTL to create a compatible range of blocks for the type of feature and the flash characteristic of the translation table if the checking returns a confirmation that the number of free blocks is available; and
     instantiating a second range in the NAND chip comprising a second number of free blocks using the meta-FTL to create a second compatible range of blocks for a second type of feature and a second flash characteristic of the translation table; and
dynamically program data on the fly based on an input requirement of the request into the range and the second range, wherein the type of feature comprises a first type of feature, wherein the second type of feature comprises a different feature than the first type of feature, and wherein the meta-flash translation layer comprises a plurality of data structures.
(Claim 3). A flash translation layer system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to: 
     





    performing a virtualization of a meta-flash translation layer by: instantiating a range in a NAND chip comprising the number of free blocks using a meta-FTL to create a compatible range of blocks for a type of a feature and a flash characteristic of a translation table if a number of free blocks are available in the NAND chip; and 

     instantiating a second range in the NAND chip comprising a second number of free blocks using the meta-FTL to create a second compatible range of blocks for a second type of feature and a second flash characteristic of the translation table; and
dynamically programming data on the fly based on an input requirement of a request into the range and the second range.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Related prior art include:
C. Li-xin, Y. Yang, L. Yun-yun, K. L. Man and N. Zhang, "A research on the storage structure and reconstruction algorithm of Meta data during the startup process of solid state storage systems," 2013 International SoC Design Conference (ISOCC), 2013, pp. 263-266.
R. Liu, Y. Chang and C. Hung, "VST: A virtual stress testing framework for discovering bugs in SSD flash-translation layers," 2017 IEEE/ACM International Conference on Computer-Aided Design (ICCAD), 2017, pp. 283-290.
Q. Luo, R. C. C. Cheung and Y. Sun, "Dynamic Virtual Page-Based Flash Translation Layer With Novel Hot Data Identification and Adaptive Parallelism Management," in IEEE Access, vol. 6, pp. 56200-56213, 2018.
US 9,785,572 (Lercari) teaching flash memory dies with memory controller integrated circuit with storage to programmably-receive a definition associating the flash memory dies in first set with a first virtual block device to be controlled by the memory controller .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136